COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-07-240-CV
 
 
IN THE INTEREST OF H.B. III
AND C.B., CHILDREN
 
                                              ------------
 
            FROM
THE 393RD DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Henry Bryant, Jr. attempts to appeal from the
trial court=s judgment signed May 30, 2007.  Appellant did not file a postjudgment motion
to extend the appellate deadline; his notice of appeal was therefore due June
29, 2007.[2]  But he did not file a notice of appeal until
July 2, 2007.




On July 16, 2007, we notified
Appellant that his appeal was subject to dismissal for want of jurisdiction
unless, by July 26, 2007, he filed a response showing a reasonable explanation
for the late filing of the notice of appeal.[3]  No response has been filed.  Accordingly, we dismiss the appeal for want
of jurisdiction.[4]
 
PER CURIAM
PANEL
D:    DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED:
 August 31,
2007




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.1 (providing that
notice of appeal must be filed within thirty days after the judgment is
signed).


[3]See Tex. R. App. P. 10.5(b), 26.3; Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).


[4]See Tex. R. App. P. 42.3(a), 43.2(f).